Exhibit 99.4 Unaudited Pro Forma Condensed Combined Financial Information Media General, Inc. Pro Forma Condensed Combined Balance Sheet (Unaudited, in thousands) As of September 30, 2014 Media General Historical Station Acquisitions Media General Station Divestitures Pro Forma Media General LIN Media Historical LIN Media Station Divestitures Pro Forma LIN Media Pro Forma Adjustments Pro Forma Combined Company ASSETS Current assets: Cash and cash equivalents $ 26,875 $ ) $ 176,000 $ 109,775 $ 23,382 $ 174,000 $ 197,382 $ ) 1(f),1(g),1(h),1(i) $ 78,723 Marketable securities - 174 - 174 - 174 Trade accounts receivable, net 106,117 - ) 102,511 145,370 ) 143,793 246,304 Current deferred tax asset 8,957 - - 8,957 5,396 - 5,396 14,353 Prepaid expenses and other current assets 13,973 4,941 - 18,914 19,096 ) 18,952 37,866 Total current assets 155,922 ) 172,394 240,157 193,418 172,279 365,697 ) 377,421 Property and equipment, net 276,668 15,920 ) 274,827 214,378 ) 182,795 26,206 1(a) 483,828 Deferred tax asset long term 21,338 - - 21,338 - - ) 1(b) - Other assets, net 38,366 790 ) 39,108 12,127 ) 11,658 28,337 1(g) 79,103 Deferred financing costs - 14,075 - 14,075 ) 1(g) - Definite lived intangible assets, net 249,927 10,613 ) 239,174 44,730 ) ) 451,193 1(a) 685,936 Broadcast licenses 604,500 69,239 ) 625,839 491,062 ) 411,562 394,418 1(a) 1,431,819 Goodwill 561,832 13,273 ) 530,952 195,421 ) 147,562 911,551 1(a),1(j) 1,590,066 Total assets $ 1,908,553 $ 21,676 $ 41,166 $ 1,971,395 $ 1,165,211 $ ) $ 1,128,918 $ 1,547,860 $ 4,648,173 Current liabilities: Trade accounts payable $ 11,529 - ) $ 11,387 $ 15,485 ) $ 15,257 $ ) 1(h) $ 24,065 Accrued salaries and wages 14,652 - ) 14,524 ) ) 12,178 1(c) 26,426 Deferred proceeds related to sale of property 24,535 - - 24,535 - - - 24,535 Income taxes payable - 258 - 258 258 Other accrued expenses and other current liabilities 44,922 1,076 ) 44,072 64,197 ) 62,878 ) 1(c) 101,133 Current installments of long-term debt 2,400 - - 2,400 20,383 ) 20,367 ) 1(f) 11,812 Program obligations - 7,428 ) 6,361 ) 1(c) - Current installments of obligations under capital leases 146 - - 146 - - 496 1(f) 642 Total current liabilities 98,184 1,076 ) 97,064 107,751 ) 104,846 ) 188,871 Long-term debt 903,800 - - 903,800 871,931 ) 871,910 629,195 1(f),1(g) 2,404,905 Obligations under capital leases, excluding current installments 1,068 - - 1,068 - - 13,695 1(f) 14,763 Deferred income tax liabilities - 20,601 3,433 24,034 50,712 ) 17,812 320,737 1(b),1(h),1(i),1(j) 362,583 Retirement and postretirement plans 103,101 - - 103,101 - - 11,086 1(c) 114,187 Program obligations - 2,941 ) 2,474 ) 1(c) - Other liabilities 30,773 - - 30,773 21,294 - 21,294 ) 1(c) 43,455 Total liabilities 1,136,926 21,676 1,237 1,159,839 1,054,629 ) 1,018,336 950,588 3,128,763 Redeemable noncontrolling interest - 15,165 - 15,165 - 15,165 Stockholders' equity (deficit): Common stock 580,447 - - 580,447 1,162,148 - 1,162,148 ) 1(d), 1(e), 1(i) 1,311,359 Treasury shares - ) - ) 21,984 1(d) - Accumulated other comprehensive income (loss) 5,668 - - 5,668 ) - ) 25,009 1(d) 5,668 Retained earnings (accumulated deficit) 186,642 - 39,929 226,571 ) - ) 981,515 1(d),1(g),1(h),1(i) 188,348 Total stockholders' equity attributable to Company 772,757 - 39,929 812,686 95,417 - 95,417 597,272 1,505,374 Noncontrolling interests ) - - ) - - - ) Total stockholders' equity 771,627 - 39,929 811,556 95,417 - 95,417 597,272 1,504,244 Total liabilities, redeemable noncontrolling interest and stockholders' equity $ 1,908,553 $ 21,676 $ 41,166 $ 1,971,395 $ 1,165,211 $ ) $ 1,128,918 $ 1,547,860 $ See notes to the pro forma condensed combined financial statements 1 Adjustments to Balance Sheet as of September 30, 2014 : The Balance Sheet as of September 30, 2014 has been adjusted to reflect the acquisitions of two television stations and the divestiture of seven television stations, two owned by Old Media General pre-merger and five owned by LIN Media, consummated concurrently with the closing of the Merger Agreement (“Merger”). Three columns have been included in the pro forma balance sheet as follows: Acquisitions, Media General Dispositions and LIN Dispositions. The amounts in these columns reflect the full amount of the assets acquired or the actual assets being divested in the case of divestitures. On the Closing Date, New Media General, through its wholly owned subsidiaries, completed the sale of the following television stations: (i) WJAR-TV in Providence, Rhode Island to Harrisburg TV, (ii) WLUK-TV and WCWF-TV in Green Bay-Appleton, Wisconsin to Harrisburg TV, (iii) certain assets of WTGS-TV in Savannah, Georgia to Sinclair Communications, LLC, a wholly owned subsidiary of Sinclair, (iv) WVTM-TV in Birmingham, Alabama to WVTM Hearst, (v) WJCL-TV in Savannah, Georgia to WJCL Hearst Television LLC, a wholly owned subsidiary of Hearst, and (vi) WALA-TV in Mobile, Alabama to Meredith Corporation. In addition, on the Closing Date, LIN Television completed the purchase of the following television stations: (i) KXRM-TV and KXTU-LD in Colorado Springs, Colorado from Chesapeake Media I, LLC, a wholly owned subsidiary of Sinclair Communications, and (ii) WTTA-TV in Tampa, Florida from Sinclair Communications. Pro forma adjustments: (1a) Reflects an adjustment to record identifiable tangible and intangible assets of LIN Media at their preliminary estimated fair value. The allocation of purchase price is subject to change as the appraisals are completed and more facts become known. For purposes of these Pro Forma Condensed Combined Financial Statements the estimated purchase price of LIN Media was allocated based on preliminary estimated fair value as follows (in thousands): Estimated purchase price $ 1,493,144 Working capital acquired ) Property and equipment ) FCC licenses (indefinite lived) ) Definite-lived intangible assets ) Other assets acquired ) Long-term debt assumed 890,993 Long-term capital lease liability assumed 13,717 Retirement and postretirement liabilities assumed 11,086 Other liabilities assumed 13,149 Redeemable noncontrolling interests assumed 15,165 Other noncontrolling interests assumed Deferred income tax liability recorded in conjunction with acquisition 388,413 Excess of cost over fair value of net identifiable assets of acquired businesses $ 1,091,411 The amount allocated to definite-lived intangible assets represents the estimated fair values of network affiliations of $329 million, advertiser relationships of $120 million, customer relationships of $18.2 million, completed technology of $11.2 million, favorable lease assets of $8.0 million, and other intangible assets of $8.9 million. These intangible assets are expected to be amortized over the estimated remaining useful lives of 15 years for network affiliations, seven years for advertiser relationships, eight years for customer relationships, three years for completed technology, 31 years for favorable lease assets and nine years for other intangible assets. (1b) Reflects the recordation of deferred tax liabilities for the difference between the book and tax basis of assets acquired as a result of purchase accounting. (1c) Reflects reclassifications to the presentation of LIN Media’s pro forma balance sheet to conform to the presentation used in the Old Media General balance sheet. The adjustments reclassify accrued salaries and wages, program obligations, and retirement and postretirement obligations to the lines in which they would appear in the Old Media General balance sheet. (1d) Eliminates LIN Media’s shareholders’ equity in connection with purchase accounting adjustments. (1e) Represents the number of unrestricted shares of Voting Common Stock issued to acquire LIN Media as of the Closing Date and to replace shares held for share-based payment awards issued to certain LIN Media employees, at the closing pre-merger stock price of $17.64/share, plus the accrued value of LIN Media: vested and unvested stock options in the amount of $9.1 million and unvested restricted stock of $7.5 million as of the Closing Date. The number of shares of Voting Common Stock used for pro forma presentation purposes was calculated based on the number of LIN Media common shares issued and outstanding as of the Closing Date as illustrated below: Class A Common Shares 39,505,860 Class B Common Shares 17,901,726 Class C Common Shares 2 Less: unvested restricted shares ) Less: shares paid in cash ) LIN shares exchanged 27,489,974 Multiplied by exchange ratio MEG shares issued 40,448,748 Closing pre-merger stock price $ Value of shares issued $ 713,516 Value of vested and unvested stock options 9,117 Value of unvested restricted stock 7,511 Subtotal: Value of common stock 730,144 Shares paid in cash at closing 763,000 Estimated purchase price (000's) $ 1,493,144 2 (1f) Represents pro forma adjustments to long-term debt necessary to show the acquisition of LIN Media and the refinancing of all of LIN Media’s existing debt with the exception of LIN Television’s 6.375% Senior Notes due 2021 (“LIN Television’s 2021 Notes”) and certain debt of unrelated third parties which LIN Media fully and unconditionally guaranteed, as if the Merger had occurred on September 30, 2014. If the Merger had occurred as of September 30, 2014, Old Media General would have used $1.5 billion of proceeds of existing and committed financing and net proceeds from the sale of assets of certain TV stations (net of cash used to purchase two TV stations) to: 1) pay LIN Media shareholders $763 million to satisfy the cash election feature of the Merger Agreement, 2) repay LIN Media’s $385 million of aggregate term loans, 3) pay approximately $208 million to retire LIN Media’s 8
